 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   AUBREY LEE BROTHERS, II,                             Case No. 1:17-cv-00607-LJO-JDP (PC)

10                  Plaintiff,                            ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS THAT PLAINTIFF
11           v.                                           PROCEED ON COGNIZABLE CLAIMS
                                                          AND THAT NON-COGNIZABLE CLAIMS
12   CHITA BUENAFE, et al.,                               BE DISMISSED WITHOUT LEAVE TO
                                                          AMEND
13                  Defendants.
14                                                        ECF Nos. 24, 28

15

16        Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

17 under 42 U.S.C. § 1983. The court has referred this matter to a magistrate judge under 28

18 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19        On March 8, 2019, the assigned magistrate judge issued findings and recommendations

20 that the court allow plaintiff to proceed on his medical deliberate indifference claims against

21 defendants Buenafe and Flores, and dismiss all claims against defendant Clark. ECF No. 28.

22 On March 27, 2019, plaintiff filed a notice that he consented to the findings and

23 recommendations. ECF No. 29.

24        In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

25 court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26 court finds the findings and recommendations to be supported by the record and proper analysis.
27

28


                                                      1
 1      Accordingly, IT IS ORDERED that:                                                    `

 2      1.    The findings and recommendations issued by the magistrate judge on March 8,

 3            2019, ECF No. 28, are adopted in full;

 4      2.    Plaintiff’s claims against defendant Clark are dismissed; and

 5      3.    This matter is referred back to the assigned magistrate judge for further
              proceedings.
 6

 7

 8 IT IS SO ORDERED.

 9   Dated:   March 30, 2019                           /s/ Lawrence J. O’Neill _____
                                            UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
